Title: To Thomas Jefferson from M.D. Hill, 28 March 1825
From: Hill, M.D.
To: Jefferson, Thomas


Sir
Temple London
March 28th 1825
With this letter you will receive a copy of a little work of mine on Education, which I learn from Miss Wright you have expressed a wish to see—Your least desire would be received by me as a command. for though my lot has been cast under a monarchy I am a warm admirer of republican Institutions, & I feel that in common with all mankind I owe the founders of the American Constitution a debt of gratitude, for submitting the principles of true liberty to the test of that great experiment whose success is so rapidly diffusing the blessings of good government throughout the new World; & from which Europe itself will one day receive benefit, even greater than the injuries which her hand has inflicted on the unoffending inhabitants of the WestI am delighted to learn that a University is about to be founded under your auspices: it will be a task worthy of one of the liberators of his fellow men, to release the youths of his Country from the thralldom under which, in common with those of all nations, they have hitherto passed their years which it strikes me as impious to render unhappy I feel however certain that the principles of Tyranny on which Education has hitherto been conducted  will find no place in your InstitutionThere are two reasons why the young should not be educated in the habits of slavery—It is now ascertained by experience that a community of very young persons can govern itself—If then freedom is a blessing why ought it to be denied to any human beings capable of enjoying it?—But although much less experience than is commonly supposed will enable individuals & communities profitably to carry on the business of free government, it must nevertheless be admitted, that a popular government will improve in excellence as the people became more acquainted with the principles of the science, & more accustomed to their practices—If then it should have been found that to introduce the machinery of a popular form of government into a school clogged in some degree its proceedings with respect to other branches of Education yet considering how much more useful to the Community is the  man who can make a large city out of a small one than the finest performer on the Harp the evil might be endured with philosophy—But it will be found that so far from the proceedings being clogged they are rapidly accelerated—In short the parallel between free boys & free men is closer & more complete than will be readily conceived by those who have never considered the subject—Freedom imparts the same self respect, the same kindly feelings, the same industry & enterprize to boys as to men—The cause is the same & the effects cannot be  different. Thus both as  regards the present happiness of the  student & his future usefulness the government of schools & universities ought to be free: & without wishing for long life I hope to see the time arrive when the rod will no more be endured either in your Country or in mine than the rack or the wheelWith my little work sir I have sent you a copy of a letter from my brother Rowland (who has the chief merit of founding the Establishment which I have described) to Captain Basil Hall, a gentleman who has taken great interest in the school & who gave his testimony in its favour in the last number of the Edinburgh Review. This letter gives an account of the changes which have been made during the two years & a half now elapsed since the publication of the book—We are about to publish a second edition; a copy of which I shall take the liberty of transmitting to you as soon as it appears.I have also, with some difficulty, found a copy of the Trial of a man whom I defended in a charge of Blasphemy—the tract is very scarce or I would have procured a copy less soiled—Will you do me the favour to accept it as a slight return for your master exposition of the ignorance & artifice by which the Scriptures have been held to be part & parcel of our Common Law—Our late excellent & venerable friend Major-Cartwright showed me your argument, which appears to me perfectly unanswerable—I could now almost wish for another persecution to have an opportunity of silencing for ever the legal jargon which has been for so long a time prevalent on this subjectWith ardent admiration of your services in the cause of libertyI am Sir Yours most respectfullyM. D. Hill